Prom an order modifying plaintiffs’ demand for a bill of particulars, the defendant appeals. The order, in so far as appealed from, is modified by eliminating from such demand items 8, 9 and 11, and, as so modified, is affirmed, without costs, the bill of particulars to be furnished within ten days from the entry of the order hereon. The items eliminated would require the defendant to furnish evidence to the plaintiffs, which she is not required to do. (Knickerbocker Trust Co. v. Miller, 149 App. Div. 685; Burns v. Lipson, 204 id. 643, 645.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur,,